DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to Applicant’s request for continued examination on 02/20/2021. 
Claims 1-20 have been examined in this application.
 No new information disclosure statement (IDS) has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2015 has been entered.


	Response to Arguments
Applicant’s arguments, pages 8-16, with respect to claim rejections under 35 U.S.C. § 101 have been considered but are not found to be persuasive. 
Applicant argues that the claims are not directed to an abstract idea because “the claims are self-evidently patent eligible at Step 1.” The claims are directed to a server executing in a blockchain network that determines which “virtual machine” can execute the request sent by the server based on a “contract identifier.” These steps result in a solution routed in computer technology, wherein the solution simplifies the blockchain and decreases ‘its size (in bytes) and processing requirements.’
Specifically, the Applicant argues that “[all] pending claims 1-20 recite methods, systems, and memory devices performed by a server operating in a blockchain network that reduces a byte size of a private blockchain by specifying an off-chain execution of a digital contract. At least paragraphs [0008] and [0009] of the Specification expressly explain the business and technological problem of a conventional blockchain network having a "self-executing or 'smart' contract." Because the "digital contract" "automatically execute[s] the terms once predetermined logical rules, conditions, or code is satisfied," the conventional blockchain network is "burdened" with "carrying or conveying the actual code representing the digital contract." At least paragraphs [0008] and [0009] of the Specification also intrinsically explain a technological solution that "greatly simplif[ies] the blockchain 24 and reduc[es] its size (in bytes) and processing requirements."
Furthermore, the Applicant argues “All pending claims 1-20 recite many technological features that accomplish the technological solution. For example, independent claim 1 recites a method performed by a server that reduces a byte size of a private blockchain. Independent claim 1 "receiv[es], by the server operating as a node in a blockchain network, the private blockchain lacking a machine-executable programming code that automatically executes a digital contract." These features are supported and explained by at least paragraphs [0009]-[0010] and [0054] of the Specification. The private blockchain "reduc[es] the byte size by instead specifying an off-chain execution of the digital contract with a contract parameter and a contract identifier," which is explained by at least paragraphs [0009]-[0012] and [0059] of the Specification (explaining how the "actual execution of the digital contract 20 may be offloaded or outsourced"). Independent claim 1 queries an "electronic database for the contract identifier specified by the private blockchain for the off-chain execution," with the electronic database electronically associating "virtual machines to contract identifiers" including the contract identifier specified by the private blockchain for the off-chain execution. These features are supported and explained by at least paragraphs [0011]-[0012] and [0062] of the Specification.”
“All pending claims 1-20 are thus self-evidently patent eligible at Step 1. The Specification intrinsically explains the technological problem of a conventional blockchain having a "self- executing or 'smart' contract." The Specification also intrinsically explains a technological solution that "greatly simplif[ies] the blockchain 24 and reduc[es] its size (in bytes) and processing requirements." All the pending claims 1-20 recite many technological features that accomplish the technological solution. Because the pending claims recite many technological features for a technological solution to a technological problem, the pending claims viewed as a whole are not "directed to" a judicial exception. The subject matter eligibility of the pending claims is thus self- evident at Step 1.” Remarks, pages 8-10.

The Examiner respectfully disagrees. 
In accordance with the latest patent eligibility guidance (2019 Revised Guidance and the October 2019 Update), the claims are analyzed to determine whether they recite: 
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (“Step 2A, Prong One”).
The Examiner concludes that the claims, the independent claims, are directed to an abstract idea without significantly more. The claims merely recite an abstract idea of allocating a request to a specified entity based on matching the task with the proper entity that is to execute the allocated request. Such an abstract idea is characterized under certain methods of organizing human activity; legal interactions including agreements in the form of contracts / legal obligations / business relations. Applicant argument that the claims are directed to solving a technical problem of reducing bite size and function of a computer is not persuasive. In a generally simplified example, when the additional elements are removed, the claims amount to a scope that can be carried out by a human in their mind using pen and paper. Thus the claims can arguably fall under mental processes as well. Receiving data about a network comprising data (i.e. a user receives information on paper about all transactions or actions carried out between certain people) is how the first claim limitation can be summarized without the additional elements. Likewise, the querying limitation simply amounts to a look up function. For instance, a human can look up using an identifier an associated person with the identifier. Once the association is made, the user user making the discovery can send to this individual a request to perform a function outside of the group of people that comprise the network (as explained above). The user that assigned the request to the other user then receives a response. 
The Applicant argues that the first limitation alone is highly rooted in technology because the server receives “the private blockchain lacking a machine-executable programming code that automatically executes a digital contract, the private blockchain reducing the byte size by instead specifying an off-chain execution of the digital contract with a contract parameter and a contract identifier.”
Such argument is not persuasive because the patentable weight of the limitation is directed to only the receiving of private blockchain by the server. The limitation states how a solution is obtained “reducing the byte size…” but does not recite how the server is in fact able to perform such a function. The claim recites that the “private blockchain reducing the byte size…” The private blockchain is the entity performing the reducing of the byte size not the server, and even if the private blockchain is in fact defined as “a server operating as a node in a blockchain network,” then the actual server does not positively recite technical means for achieving the reduction in byte size.
Because the claims are given their broadest reasonable interpretation, (1) the server operating as a node in a blockchain network is interpreted as a different entity than (2) a private blockchain. The pre-amble states a “method performed by a server…” and in the first limitation the claim recites that in fact “the private blockchain reducing the byte size by instead specifying an off-chain execution of the digital contract…”
In summary the claim is directed to a server, and therefore, should recite what the server does and how, using technological aspects, the server is able to achieve the claimed reduction in byte size of the private blockchain. 
Byte size is also an issue because it is note defined by the Applicant and is assumed to mean memory or the size of the blokchchain. As a result, it’s not known how a server, which acts as merely a node in a blockchain network can somehow reduce the entire blockchain byte size or memory usage. Blockchain utilizes a decentralized mesh of computers (nodes) that together perform functions to reach a consensus on whether to approve a request/action. Having a server operate / function as merely a node within a blockchain network is not the same as having function carried out that impact the entire blockchain network as a whole. 


Applicant further argues that “[even] if the pending claims are interpreted to involve an abstract idea… the claims recite additional elements that integrate the judicial exception into a practical application.” Id., 10.
The Examiner respectfully disagrees. 

Applicant explicitly argues: 
“All pending claims 1-20 improve technology. Step 2A ‘Prong Two’ of the October 2019 Patent Eligibility Guidance Update expressly states that ‘if the additional limitations reflect an improvement in the functioning of a computer,’ then the ‘claim integrates the judicial exception into a practical application,’ ‘imposes a meaningful limit on the judicial exception,’ and ‘[n]o further analysis is required’ as the ‘claim is eligible at Step 2A.’ Indeed, an ‘important consideration’ is ‘whether the claimed invention improves the functioning of a computer.’ 
All pending claims 1-20 are eligible at Step 2A. All pending claims 1-20 are directed to a specific, detailed solution to a problem in the software arts, just as in DDR Holdings, Enfish, Finjan, McRO, Visual Memory LLC, Ancora Technologies, Data Engine Technologies, Core Wireless, and TecSec. The pending claims resolve the existing technological problem in computers and in prior art software-based blockchains that are ‘burdened’ by ‘carrying or conveying’ and ‘processing’ the ‘actual code representing the digital contract,’ as the Specification intrinsically explains at least at paragraphs [0009]-[0012]. 
All pending claims 1-20 resolve this existing technological problem by improving the functioning of a computer.”

In continuing with the analysis under the latest patent eligibility guidance (2019 Revised Guidance and the October 2019 Update), the claims are analyzed to determine whether they recite: 
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) (“Step 2A, Prong Two”); and
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP §2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Claim 1 is selected for analysis purposes in order to further clarify why the claims are directed to an abstract idea without significantly more. 
Based on the analysis of the claim, the claim recites a judicial exception / an abstract idea directed allocating a request to a specified entity based on matching the task with the proper entity that is to execute the allocated request without significantly more. Such an abstract idea is characterized under certain methods of organizing human activity. Wherein, under certain methods of organizing human activity, the claim recites elements tied commercial or legal interactions including agreements in the form of contracts; legal obligations, and / or business relations. Allocating a task by an entity to optimize work flow amounts to merely an obligation that must be carried out by the entity contracted to perform the task. Such a contract is a business relation and a legal obligation that the entity must adhere to in order for the task to be completed. 
The judicial exception is not integrated into a practical application. The claims recite additional elements: blockchain, smart contract, server, digital contract, programming code, electronic database, virtual machines, processor, memory, instructions. The additional elements merely automate or process the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The claims fail to capture how the server actually resolves the technological problem of reducing byte size. The server is not recited as performing a function to determine that the smart contract is not a automatically executable contract, that the server in fact is not just a node in a network of nodes that make up a blockchain, that the association of virtual machine is based on some technological aspects beyond merely a simple table that lists an identifier and associated virtual machine. The server fails to recite how it sends the off-chain execution request to the specified virtual machine and where the virtual machine is in relevance to the blockchain network as a whole. The claims however, merely recite a server receiving data, looking up data to identify an entity, and sending a request to the entity before receiving a response back.
The claims are not patent eligible.  
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Elements recited in the dependent claims include “generating a data record in a blockchain data layer,” “generating… a cryptographic proof by hashing the data record in the blockchain data layer,” “publicly publishing… the cryptographic proof…” and “transacting a crypto coinage.”
Such additional elements merely define the abstract idea and fail to integrate the abstract idea into a practical application. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of allocating a request to a specified entity based on matching the task with the proper entity that is to execute the allocated request without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, and / or business relations). The limitations summary a scope directed to having a contract / obligation between two parties wherein one party assigns a task to the other party. Such a contract is an agreement and also serves as a business relationship between the entities.  
Claim 1 for instance recites, in pertinent part: 
A method… comprising:
receiving… a private [data]… lacking [data]… that automatically executes a… contract, the private [data]… reducing the… size by instead specifying an off-chain execution of the… contract with a contract parameter and a contract identifier;
querying… [a] database for the contract identifier specified by the private [data], the… database…associating… [entities] to contract identifier including the contract identifier specified by the private [data] for the off-chain execution;
identifying… [an entity]… that is… associated with the contract identifier specified by the private [data];
sending…an off-chain execution request to the [entity]… identified by the… database…; and
receiving… a response… from the [entity]… performing the off-chain execution of the… contract based on the contract parameter. 
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: server, private blockchain, digital contract, electronic database, virtual machines, processor, memory, instructions. The additional elements are recited at a high level of generality and only perform generic functions of receiving data, searching data, assigning or sending data, and receiving data / aresponse. The additional elements merely automate the abstract idea. Each of the additional element / limitation are no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Elements recited in the dependent claims include “generating a data record in a blockchain data layer,” “generating… a cryptographic proof by hashing the data record in the blockchain data layer,” “publicly publishing… the cryptographic proof…” and “transacting a crypto coinage.”
The claims are not patent eligible. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 of the instant Applicant is rejected on the ground of non-statutory double patenting as being unpatentable over claims 2 of co-pending Application 16/116970. Although claim 1 of the instant Application is not identical to claim 1 of the co-pending Application ‘970, they are not patentably distinct from each other because Claim 1 of the instant Application omits the last limitation as recited in co-pending Application ‘970 directed to generating a data record in the blockchain. The instant Application recites the missing last limitation in ‘970 in claim 2.  
Furthermore, because the claims of the instant application and the claim recited in co-pending Application ‘970 actually perform a similar function, omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  


Examiner Note
The Examiner is available to schedule interviews with the Applicant in order to help expedite prosecution. 
Also, in efforts of expediting prosecution, the Examiner is notifying the Applicant of the following issues that should be resolved in the next communication to avoid further rejections under 35 USC 112. For instance, the claims are directed to a server, yet the claims recite what a private blockchain performs. The claims do not capture all of the technological aspects of how the server is able to not only act as a node within a blockchain network, but also manage to reduce the memory or “byte size.” The claims must incorporate technological means to allow the server to positively achieve the outcome of enhancing computer storage on a blockchain instead of just reciting that such an enhancement takes place. Furthermore, the claims do not capture how the virtual machine is affiliated with the blockchain nor how the server is able to communicate with such a virtual machine to trust it to perform the required task. These important questions must be answered by positively capturing in the claims step by step how the server is able to ultimately achieve the goal of enhancing the computer / computer network. Citations to the specification supporting such amendments must also be accompanied in the next response to help overcome any 112(a) potential rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685